                9:19-cv-01026-HMH                 Date Filed 04/23/20        Entry Number 63           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Antonio K. Heard
                            Plaintiff                               )
                               v.                                   )       Civil Action No.      9:19-cv-01026-HMH-BM
A.W. Jansan, A.W. Moser, Warden                                     )
Ramirez, Dr. Hoey, H.W. Cross,                                      )
N.P. Davis,                                                         )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

  the plaintiff (name)         recover from the defendant (name)           the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                  %, along with
costs.

  the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                      .

O other: Plaintiff, Antonio K. Heard, shall take nothing of Defendants, A.W. Jansan, A.W. Moser, Warden
Ramirez, Dr. Hoey, H.W. Cross and N.P. Davis, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this
action is dismissed with prejudice.



This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Bristow Marchant, United States Magistrate Judge.

Date:                               April 23, 2020                         ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/C.Pegram-Conner
                                                                                       Signature of Clerk or Deputy Clerk
